WENTWORTH, Judge.
Employer/carrier appeal a workers’ compensation order by which it was determined that claimant sustained a compensable injury. It was further found that employer/carrier is responsible for payment of medical bills, and jurisdiction was reserved by agreement of the parties on the pending claim for temporary disability and wage loss benefits. In accordance with the parties’ agreement to reserve jurisdiction the order thus did not. dispose of all matured issues in controversy and is therefore interlocutory and not immediately reviewable by appeal. See Metropolitan Life v. Antonucci, 469 So.2d 952 (Fla. 1st DCA 1985); Town of Palm Beach v. Watts, 426 So.2d 1312 (Fla. 1st DCA 1983). Accordingly, the appeal is dismissed sua sponte without prejudice to seek review by subsequent appeal from a final order.
MILLS and BARFIELD, JJ., concur.